DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, on line 18 the limitation “mounted externally” is unclear because it does not define what the bars are being required to be externally mounted with respect to.  Appropriate correction is required.
In claim 1, on line 25 the limitation “fits the perimeter of a pallet” is indefinite because its unclear what size or shaped would (or would not) be required to meet such limitation.  Appropriate correction is required.
In claim 1, on line 27 the limitation in parenthesis is indefinite because it is not clear if it is required or not.  Appropriate correction is required.
In claim 17, on line 12 the “computer network/system” limitation is indefinite because it is unclear if it requiring a network or a system or both.  Appropriate correction is required.
In claim 17, last paragraph it is not clear what is required by “docketing and managing inventory…through the entire procedure” as it is not clear what would or would not meet the limitation of docketing and managing and it is also not clear what the “entire procedure” is referring to (particularly as used in a non-method claim). Appropriate correction is required.
In claim 19, on line 5 “and/or of at least one specified container” is indefinite because it is not clear what “of” is referring to.  Appropriate correction is required.
In claim 22, on lines 2 and 4 the limitations in parenthesis renders the claim indefinite because it is not clear if it is required or not.  Limitations “frame/compartment” and “load/containers” are also unclear if they require one or both items.  Appropriate correction is required.
In claim 28, “Use of a rack..” is indefinite because it is not a method or apparatus or if interpreted as a method no process steps are required by the claim.  The limitation “stations/points” is are also unclear if they require one or both items or a member that can be considered both.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8, 15-16, 22-29, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,857,634) in view of Taylor et al. (US 2006/0196842).
Regarding claim 1, Harris (hereafter “D1”) discloses a multipurpose, portable , dismountable, adjustable dynamic shelving rack (101) for holding, transporting and enabling extracting therefrom a plurality of containers holding goods (pallets 1, 101 loaded with goods 40, 140), the rack comprising one or more compartments (stacked chassis 2, 102 form compartments with vertical posts), each compartment comprising: a) two rectangular horizontal frames (2, 102), a lower frame (2) designed to serve as a basis for holding said containers (1, 101), wherein said lower frame may serve as a top frame for a compartment located below said compartment, and/or the top frame of the compartment may serve as a lower frame for a compartment located above said compartment (figure 1); b) four or more height adjustable vertical posts (legs 120, 24 – col. 4, lines 42-49), designed to connect two adjacent frames, and adjust the distance therebetween according to the height of said containers; c) a plurality of carry rails (cross members 6, trays 10), mounted at least on said lower frame (figure 1), serving as basis for carrying said containers, and each carry rail (6, 10) comprises a protrusion (not indexed, shown on trays 10 in figure 1) at both its ends configured to prevent forward and backward sliding of any container placed thereon; and d) one or more lateral retention bars (22), mounted externally connecting said two or more frames to prevent movement thereof while retaining containers placed on said plurality of carry rails (forms a side barrier as seen in figure 3), wherein: assembled two frames, comprising a plurality of carry rails on the bottom frame, with four vertical posts form a single rectangular compartment for holding containers (figure 1; the perimeter of the frame (2) fits the perimeter of a pallet thereby enabling placement thereon (holds pallet); the heights between the frames within an assembled rack may differ across the rack; each one of said plurality of carry rails (6, 10) has an upper surface onto which the container(s) is placed.
D1 does not disclose wherein the rails are horizontally adjustable.  Taylor et al. discloses a container rack (100) comprising stacked frames having rails (114, 116) which are horizontally adjustable to different positions by way of downward extending tabs (138) fitting into slots (128) on front and rear beams (figure 3A, 4A; [0037]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the rails of D1 to mount by fitting over the front and rear beams and fit into slots for horizontal positioning variability as taught by D2. 
Regarding claim 8, D1 discloses further comprising fasteners (pins 28) for affixing the frame(s) to the vertical posts and/or affixing one compartment to another (col. 4, lines 44-50).
Regarding claims 15-16, D1 is capable of use in a supply chain for at least two of (a) storage of containers containing goods, at any station/point of the supply chain, (b) consolidation of goods from multiple sources in the supply chain, (c) cross-docking of goods, (d) distribution of goods to any station of the supply chain, (e) picking of goods to fulfil customer orders and (f) transportation of goods between any of the stations/points of the supply chain, (g) transportation of packed goods from a fulfillment center to a customer's premises.
Regarding claim 22, D1 discloses wherein said frames with carrying rails are stacked one above the other and may be lifted away from the rack (components are detachable).
Regarding claim 23, D1 discloses wherein said vertical posts are attachable and detachable to each one of said two or more frames (col. 4, lines 56-60).
Regarding claim 24, D1 discloses further comprising a guiding element (30, 130) for assisting in the attachment of each one of said vertical posts to said frames (limits leg position relative to frame – col. 4, lines 56-60).
Regarding claim 25, D1 discloses wherein four of said vertical posts (20) are permanently connected to each one of said two or more frames (at spacers 118, 18; figure 1).
Regarding claim 26, D1 discloses wherein said vertical posts (24) are foldable into said frame, such that when the rack is not assembled (posts 24 can be removed), the vertical posts are folded inside the frame to save storage room, and before assembly, they are extracted (figure 10).
Regarding claim 27, frames (4, 104) comprise fragments (four side members connected together forming frame).
Regarding claims 28-29, the rack of D1 is capable of use in the system or processes of claims 28-29.

Claim(s) 17-21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,857,634) in view of Taylor et al. (US 2006/0196842) and Mountz et al. (US 9,551,987).
Regarding claims 17-21, in addition to the discussion of D1 in view of D2 disclosing the rack particulars as required, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize such rack in the product management system of Mountz et al., wherein Mountz et al. teaches moving portable racks with product loaded containers to various locations including distribution centers, fulfillment center, and to customers and a computer system/network for giving direction and keeping inventory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631